

116 HR 7338 IH: Advancing Telehealth Beyond COVID–19 Act of 2020
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7338IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Ms. Cheney (for herself, Mr. Smith of Missouri, Mr. Gianforte, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to permit the Secretary of Health and Human Services to waive requirements relating to the furnishing of telehealth services under the Medicare program, and for other purposes.1.Short titleThis Act may be cited as the Advancing Telehealth Beyond COVID–19 Act of 2020.2.Permitting the Secretary of Health and Human Services to waive requirements relating to the furnishing of telehealth services under the Medicare programSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the following new paragraph:(9)Authority to waive telehealth requirementsNotwithstanding any other provision of this subsection, the Secretary may waive any such provision for any area and time period specified by the Secretary..3.Making permanent the ability of federally qualified health centers and rural health clinics to furnish telehealth services under the Medicare programSection 1834(m)(8) of the Social Security Act (42 U.S.C. 1395m(m)(8)) is amended—(1)in the header, by striking during emergency period; (2)in subparagraph (A), in the matter preceding clause (i), by striking During and inserting Beginning on the first day of; and(3)in subparagraph (B)(i), by striking during such emergency period. 4.Clarification for fraud and abuse laws regarding technologies provided to beneficiariesSection 1128A(i)(6) of the Social Security Act (42 U.S.C. 1320a–7a(i)(6)) is amended—(1)in subparagraph (I), by striking ; or and inserting a semicolon;(2)in subparagraph (J), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(K)the provision of technologies (as defined by the Secretary) on or after the date of the enactment of this subparagraph, by a provider of services or supplier (as such terms are defined for purposes of title XVIII) directly to an individual who is entitled to benefits under part A of title XVIII, enrolled under part B of such title, or both, for the purpose of furnishing telehealth services, remote patient monitoring services, or other services furnished through the use of technology (as defined by the Secretary), if—(i)the technologies are not offered as part of any advertisement or solicitation; and(ii)the provision of the technologies meets any other requirements set forth in regulations promulgated by the Secretary..